IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


SUSAN MCFARLAND,                          : No. 20 EM 2019
                          Respondent      :
              v.                          :
                                          :
ETHICON, INC., AND JOHNSON &              :
JOHNSON,                                  :
                                          :
                          Petitioners     :
                                          :



                                        ORDER




PER CURIAM
      AND NOW, this 12th day of March, 2019, the emergency “Application for

Extraordinary Relief and/or King’s Bench Jurisdiction … and for a Stay” is DENIED.